J-S55027-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                             :        PENNSYLVANIA
                                             :
                v.                           :
                                             :
                                             :
    EIREON SHAMAJ HILL                       :
                                             :
                      Appellant              :   No. 320 WDA 2020

        Appeal from the Judgment of Sentence Entered January 31, 2020
    In the Court of Common Pleas of Erie County Criminal Division at No(s):
                           CP-25-CR-0001539-2019


BEFORE:      BOWES, J., McCAFFERY, J., and COLINS, J.*

MEMORANDUM BY McCAFFERY, J.:                       FILED FEBRUARY 18, 2021

        Eireon Shamaj Hill (Appellant) appeals from the judgment of sentence

entered in the Erie County Court of Common Pleas. Contemporaneous with

this appeal, Appellant’s attorney Emily M. Merski, Esquire, has filed a petition

to withdraw from representation and an Anders brief.1            See Anders v.

California, 386 U.S. 738 (1967); Commonwealth v. Santiago 978 A.2d

349 (Pa. 2009). Attorney Merski filed an Anders brief raising a challenge to

the discretionary aspects of sentencing where she states she “found no

meritorious issues that [she] can raise on Appellant’s behalf.” Anders Brief

at 3, 7. For the reasons below, we affirm the judgment of sentence and grant

Counsel’s petition to withdraw.


* Retired Senior Judge assigned to the Superior Court.
1   The Commonwealth filed a letter, stating it would not file a brief.
J-S55027-20


        On December 10, 2019, Appellant pleaded no contest2 to one count

each of sexual assault, terroristic threats, and indecent assault. 3    He was

represented by Assistant Public Defender Khadija Horton, Esquire. We glean

the following factual summary from the plea and sentencing hearing

transcripts.

        The [17-year old] victim and [19-year old Appellant] were in a
        relationship that was broken off. [On April 6, 2019, Appellant]
        asked to come over to get some of his belongings. [The victim]
        allowed that, and that’s when the [sexual] assault occurred[.]

N.T. Sentencing Hearing, 1/31/20, at 12.       See also id. at 11; N.T. Plea

Hearing, 12/10/19, at 8. Appellant “engage[d] in sexual intercourse with” the




2While Counsel’s Anders brief states Appellant pleaded guilty, Anders Brief
at 4, the notes of testimony to the plea hearing reveal he pleaded no contest.
N.T. Plea at 9.

3   18 Pa.C.S. §§ 3124.1, 2706(a)(1), 3126(a)(1).

      At the same plea hearing, Appellant pleaded no contest at two additional
dockets. We note both of those offenses occurred at the same address as the
incident in this case. N.T. Plea at 8, 10. Furthermore, the trial court imposed
sentence for all three cases at the same sentencing hearing.

       First, at trial docket “1106 of 2019,” Appellant pleaded no contest to
stalking, for “repeatedly contact[ing] the victim through Snapchat, and
threaten[ing] to kill her and her family while outside of her residence.” N.T.
Plea at 10. It is not clear whether the victim in the instant matter is the same
victim in that case. See id. The trial court imposed one year of probation, to
run consecutively to the sentences in the instant matter. N.T. Sentencing at
19. Second, at trial docket “1258 of 2019,” Appellant pleaded no contest to
disorderly conduct, for punching a different victim in the face. N.T. Plea at
10. He received a sentence of 3 to 6 months’ imprisonment, likewise to run
consecutively with the instant sentences. N.T. Sentencing at 19. This appeal
does not concern these two additional dockets.


                                     -2-
J-S55027-20


17-year old victim, “in the vagina with [his] penis, without her consent,” and

“penetrate[d the victim’s] vagina with [his] mouth.” N.T. Plea at 8, 9. After

this assault, Appellant “went back,”4 held a knife to the victim’s neck or leg,

and told her, “I’m about to go up in there, about to kill everybody up in that

motherfucking house.” N.T Sentencing at 13; N.T. Plea at 9.

      The trial court sentenced Appellant on January 31, 2020, to the

following: (1) three to six year’s imprisonment for sexual assault; (2) a

concurrent three to six months’ imprisonment for indecent assault; and (3) a

consecutive six to twelve month’s imprisonment for terroristic threats. N.T.

Sentencing at 18-19.    Each of these sentences was at the low end of the

standard range.    See Trial Ct. Op., 7/10/20; Anders Brief at 4-5.         His

aggregate sentence was 3½ to seven years’ imprisonment. Appellant was

also ordered to comply with SORNA registration and notification requirements

for life.5 N.T. Sentencing at 6.




4 Neither transcript further explains the Commonwealth’s statement that
Appellant “went back after he sexually assaulted” the victim.” See N.T.
Sentencing at 13.

5 Pennsylvania Sex Offender Registration and Notification Act, 42 Pa.C.S.
§§ 9799.10 to 9799.42. Appellant’s conviction of sexual assault, Section
3124.1, is a Tier III offense, carrying lifetime registration. See 42 Pa.C.S. §§
9799.14(d)(5), 9799.15(a)(3).         Additionally, Appellant’s conviction of
indecent assault, under Subsection 3126(a)(1), is a Tier I offense, subjecting
him to a 15-year registration.           See 42 Pa.C.S. §§ 9799.14(b)(6),
9799.15(a)(1).


                                     -3-
J-S55027-20


      We note there is no indication in the certified record or trial docket that

Appellant filed a post sentence motion.       However, the record and docket

includes an “Order Denying Motion for Modification of Sentence,” filed March

9, 2020. Appellant filed this timely appeal. At some point during this time,

Attorney Horton withdrew from representation.6 On March 3, 2020, the trial

court ordered Appellant to file a Rule 1925(b) statement within 21 days, or by

March 24, 2020. Present Counsel, Attorney Merski, timely responded one day

later, on March 25th7 by filing a Pa.R.A.P. 1925(c)(4) statement that Appellant

raised no issues of merit on appeal.

      The trial court filed a brief opinion, stating all of Appellant’s sentences

were within the standard ranges, and that no further “[o]pinion is necessary”

because counsel filed a statement of intent to file an Anders brief. Trial Ct.

Op. 7/10/20. Pa.R.A.P. 1925(a)(1) states:

      Except as otherwise prescribed by this rule, upon receipt of the
      notice of appeal, the judge who entered the order giving rise to

6 On June 15, 2020, Attorney Horton filed an application to withdraw as
Appellant’s counsel. The court granted Attorney Horton leave on June, 22nd
and Attorney Merski entered her appearance shortly thereafter. Order
Granting Application to Withdraw as Counsel, 6/22/20. However, as we
discuss infra, by that time, Attorney Merski had already filed a Pa.R.A.P.
1925(c)(4) statement in this case.

7 We deem the statement was timely filed, pursuant to the Pennsylvania
Supreme Court’s April 28, 2020, emergency order due to the COVID-19
pandemic. Emergency Order of Statewide Judicial Administration at 5 (Pa.
Apr. 28, 2020) (“In all events, legal papers or pleadings . . . which are required
to be filed between March 19, 2020, and April 30, 2020, generally SHALL BE
DEEMED to have been timely filed if they are filed by close of business on May
11, 2020.”).


                                       -4-
J-S55027-20


      the notice of appeal, if the reasons for the order do not already
      appear of record, shall . . . file of record at least a brief opinion of
      the reasons for the order, or for the rulings or other errors
      complained of, or shall specify in writing the place in the record
      where such reasons may be found.

Pa.R.A.P. 1925(1)(1). Here, the trial court did not file an opinion stating its

reasons for the imposed sentence, nor did it indicate where in the record they

would appear. However, this does not hamper our analysis of the presented

claims. But see Commonwealth v. Butler, 812 A.2d 631, 636 (Pa. 2002)

(stating, “The absence of a trial court opinion poses a substantial impediment

to meaningful and effective appellate review. Rule 1925 is intended to aid

trial judges in identifying and focusing upon those issues that the parties plan

to raise on appeal. Rule 1925 is thus a crucial component of the appellate

process[ ]”).

      On September 23, 2020, Attorney Merski filed in this Court an

application to withdraw as counsel and an Anders brief.           Attorney Merski

attached a letter to Appellant explaining his right to retain new counsel or

proceed pro se.

      Preliminarily, we address Attorney Merski’s Anders brief alleging the

issues on appeal are frivolous. This Court has stated:

      [We] must first pass upon counsel’s petition to withdraw before
      reviewing the merits of the underlying issues presented[.]

      Prior to withdrawing as counsel on a direct appeal under Anders,
      counsel must file a brief that meets the requirements established
      by our Supreme Court in Santiago. The brief must:




                                       -5-
J-S55027-20


          (1) provide a summary of the procedural history and
          facts, with citations to the record;

          (2) refer to anything in the record that counsel believes
          arguably supports the appeal;

          (3) set forth counsel’s conclusion that the appeal is
          frivolous; and

          (4) state counsel’s reasons for concluding that the appeal
          is frivolous. Counsel should articulate the relevant facts
          of record, controlling case law, and/or statutes on point
          that have led to the conclusion that the appeal is
          frivolous.

      Counsel also must provide a copy of the Anders brief to his client.
      Attending the brief must be a letter that advises the client of his
      right to: “(1) retain new counsel to pursue the appeal; (2) proceed
      pro se on appeal; or (3) raise any points that the appellant deems
      worthy of the court[’]s attention in addition to the points raised
      by counsel in the Anders brief.”

Commonwealth v. Orellana, 86 A.3d 877, 879-80 (Pa. Super 2014)

(citations omitted). “Once counsel has satisfied the above requirements, it is

then this Court’s duty to conduct its own review of the trial court’s proceedings

and render an independent judgment as to whether the appeal is, in fact,

wholly frivolous.”   Commonwealth v. Goodwin, 928 A.2d 287, 291 (Pa.

Super. 2007) (en banc) (citation omitted).

      Instantly, Attorney Merski satisfied the technical requirements of

Anders and Santiago. In Counsel’s Anders brief, she aptly summarized the

pertinent factual and procedural history with citations to the record. Anders

Brief at 4-8. After a conscientious review of the record and applicable law,

Attorney Merski concludes the appeal is frivolous. Id. at 8. Attorney Merski


                                      -6-
J-S55027-20


has attached to her application to withdraw as counsel a letter to Appellant

that meets the notice requirements.          See Orellana, 86 A.3d at 880.

Nonetheless, Attorney Merski addresses one claim that could arguably support

an appeal:

      Whether [A]ppellant’s sentence is manifestly excessive, clearly
      unreasonable[,] and inconsistent with the objectives of the
      Sentencing Code?

Anders Brief at 3. Accordingly, we proceed to conduct an independent review

of the record to determine whether this appeal is wholly frivolous.

      In the Anders brief, Attorney Merski addresses whether there was an

abuse of discretion in the trial court’s application of the sentencing guidelines.

Appellant’s claims challenge the discretionary aspects of his sentence.

Appellant argues his sentence of 3½ to seven years was “manifestly excessive,

clearly   unreasonable[,]   and   inconsistent   with   the   objectives   of   the

Pennsylvania Sentencing Code.” Anders Brief at 6. He argues the imposed

sentence violates 42 Pa.C.S. § 9781(c)(2), which states:

          (c) Determination on appeal. — The appellate court shall
      vacate the sentence and remand the case to the sentencing court
      with instructions if it finds:

                                   *    *    *

                (2)    the sentencing court sentenced within the
           sentencing guidelines but the case involves circumstances
           where the application of the guidelines would be clearly
           unreasonable[.]

See 42 Pa.C.S. § 9781(c)(2); Anders Brief at 5. Appellant argues the trial

court failed to consider 42 Pa.C.S. § 9721(b), requiring the trial court to

                                       -7-
J-S55027-20


consider “the protection of the public, the gravity of the offense as it relates

to the impact on the life of the victim and on the community, and the

rehabilitative needs of the defendant.” See Anders Brief at 6. He claims

they could have been met without “such a lengthy sentence.” Id. Appellant

states the trial court abused its discretion and a lesser sentence was warranted

since he “took responsibility for his actions in entering a plea of guilty and

showed genuine remorse and acceptance of his actions in sparing the victim

the trauma of testifying at trial.” Id. at 7. Appellant also argues he “lacks

any significant adult criminal history.” Id.

      It is well established that such a challenge does not entitle an appellant

to “review as of right.” Commonwealth v. Caldwell, 117 A.3d 763, 768

(Pa. Super. 2015) (en banc). Rather,

      [b]efore this Court can address such a discretionary challenge, an
      appellant must comply with the following requirements:

          An appellant challenging the discretionary aspects of his
          sentence must invoke this Court’s jurisdiction by
          satisfying a four-part test: (1) whether appellant has
          filed a timely notice of appeal, see Pa.R.A.P. 902 and
          903; (2) whether the issue was properly preserved at
          sentencing or in a motion to reconsider and modify
          sentence, see Pa.R.Crim.P. [720]; (3) whether
          appellant’s brief has a fatal defect, Pa.R.A.P. 2119(f);
          and (4) whether there is a substantial question that the
          sentence appealed from is not appropriate under the
          Sentencing Code.

Id. (citation omitted).

      In the present case, Appellant filed a timely notice of appeal.        In

addition, the Anders brief includes the requisite Rule 2119(f) concise

                                     -8-
J-S55027-20


statement of reasons relied upon for appeal.        See Anders Brief at 4-6.

However, notwithstanding the March 9, 2020, “Order Denying Motion for

Modification of Sentence,” neither the certified record nor trial docket indicate

Appellant filed any motion to reconsider the sentence. Furthermore, Appellant

did not preserve this issue at his sentencing hearing. Therefore, he has failed

to invoke this Court’s jurisdiction as to a discretionary aspect of sentencing

claim. See Caldwell, 117 A.3d at 768.

      Moreover, we note that even if Appellant properly complied with the

procedural requirements above, his claim would warrant no relief. This Court

has stated:

      Sentencing is a matter vested in the sound discretion of the
      sentencing judge, and a sentence will not be disturbed on appeal
      absent a manifest abuse of discretion. In this context, an abuse
      of discretion is not shown merely by an error in judgment. Rather,
      the appellant must establish, by reference to the record, that the
      sentencing court ignored or misapplied the law, exercised its
      judgment for reasons of partiality, prejudice, bias or ill will, or
      arrived at a manifestly unreasonable decision.

Caldwell, 117 A.3d at 770. Furthermore, before imposing sentence, a trial

court must consider the sentencing guidelines, as well as “the factors set out

in 42 Pa.C.S. § 9721(b), which include “the protection of the public, the gravity

of the offense as it relates to the impact on the life of the victim and on the

community, and the rehabilitative needs of the defendant.”         42 Pa.C.S. §

9721(b).    We discern no manifest abuse of discretion in the trial court’s

sentence.




                                      -9-
J-S55027-20


        At the time of sentencing, Appellant was 20 years old. N.T. Sentencing

at 9.    The trial court outlined Appellant’s extensive history in the juvenile

system, addressing Appellant as summarized below:

        I’ve known you for quite a while. You had problems way back
        when you were in school. They had to move you to a different
        type of program. Eventually we sent you to the Sarah Reed home.
        For the most part, you did okay [ ], but then something happens.
        You get into a brawl, simple assaults.

             You’re moved on to VisionQuest. You did some good work
        there. We even terminated you there, but you get in trouble again
        for assaults. You were sent to Perseus House. Eventually, you’re
        sent to George Junior Republic, and you just never stop living a
        life of crime, really. 2011, 2012, 2013 — you might have only
        been 11 years old when I first had you. 2013, 2014, 2015 — now
        we’re here.

Id. at 11-12. The Commonwealth also noted Appellant was “released from

Glen Mills on June 7[,] 2018,” and thereafter “discharged from juvenile court.”

Id. at 15.    However, he subsequently was charged with “a misdemeanor

disorderly conduct and then a misdemeanor receiving stolen property.” Id.

        The trial court also properly considered the impact of Appellant’s crime

on the victim; “the impact that has been left on her is deep and left her in a

very bad place for quite some time. [The victim is] struggling, depressed,

trying to work through the trauma she experienced.” N.T. Sentencing at 13.

        The trial court’s sentence considered public safety, the gravity of the

offense and the severe impact on the victim, as well as the rehabilitative needs

of Appellant. See 42 Pa.C.S. § 9721(b). A sentence within the guidelines




                                      - 10 -
J-S55027-20


considering these factors was entirely appropriate. Thus, there is no abuse of

discretion and we will not disturb this sentence on appeal.

      Finally, we note Appellant’s sentence was not only within the guidelines,

but was on the low end of the guideline range for each sentence. Anders

Brief at 4-5. Appellant received 36 to 72 months incarceration on his sexual

assault charge, for which the standard range is 36 to 54 months and the

statutory maximum is 10 years. Id. at 4. For his terroristic threats charge,

which has a standard range of 6 to 7 months and a maximum of 5 years,

Appellant received a 6 to 12 month concurrent sentence of incarceration.

Id.   On the indecent assault charge, with a standard range of restorative

sanctions to 3 months of incarceration and a statutory maximum of 2 years,

Appellant received a concurrent sentence of 3 to 6 months of incarceration.

Id.   The “responsibility” Appellant took by pleading no contest and the

“remorse” he argues to have felt do not require the trial court to mitigate his

sentence, especially when the one imposed is already at the low end of the

sentencing guidelines.   The trial court properly took into consideration the

factors set forth in Section 9721(b). See N.T. Sentencing at 11-14. A trial

court is not required to ignore an Appellant’s recidivist history, the emotional

and physical trauma suffered by the victim, or the impact of the crime on

public safety merely because of a guilty plea.

      The record supports Attorney Merski’s conclusion that this claim is

frivolous. Moreover, our independent review of the entire record confirms this


                                     - 11 -
J-S55027-20


analysis. Consequently, we grant Attorney Merski’s application to withdraw,

and we affirm the judgment of sentence.

     Attorney Merski’s Petition to withdraw granted. Judgment of sentence

affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/18/2021




                                  - 12 -